Exhibit 10.3

SECURITY AGREEMENT

This Security Agreement (this “Agreement”) is made June 25, 2014 by and among
Bioject Medical Technologies Inc.(the “Company”) and its wholly owned subsidiary
Bioject Inc. (the “Subsidiary”), each an Oregon corporation, and each with
offices at, 7180 SW Sandburg Street, Tigard, Oregon 97223 (collectively, the
“Grantors”), and Mark A. Logomasini & Associates, Inc. SEP Fund and Amir Ness,
the holders of the Company’s Senior Secured Bridge Promissory Notes in the
amounts of $100,000 and $50,000, respectively, dated June 23, 2014 and June 25,
2014, respectively (the “Notes”) and with the addresses set forth on the
signature page hereto (the “Noteholders”).

RECITALS

The Noteholders have agreed to make a secured loan to the Company, evidenced by
the Notes, are secured by all the accounts receivable from Ferring
Pharmaceuticals to the Company, whether presently existing or hereafter
acquired.

NOW, THEREFORE, for good and valuable consideration, receipt of which is hereby
acknowledged and intending to be legally bound, as collateral security for the
prompt and complete payment when due of the Notes, Grantors hereby represent,
warrant, covenant and agree as follows:

1. Grant of Security Interest. As collateral security for the prompt and
complete payment and performance of all of Grantors’ present or future
obligations under the Notes, Grantors hereby grants a security interest in all
of Grantors’ right, title and interest in, to and under its registered and
unregistered rights in the all the accounts receivable from Ferring
Pharmaceuticals to the Company, (all of which shall collectively be called the
“Collateral”), including, without limitation, all proceeds of the foregoing.

2. Covenants and Warranties. Grantors represents, warrants, covenants and agrees
as follows:

 

  (a) Grantors are the sole owners of the Collateral;

 

  (b) Performance of this Agreement does not conflict with or result in a breach
of any material agreement to which Grantors are bound;

 

  (c) During the term of this Agreement, Grantors will not transfer or otherwise
encumber any interest in the Collateral.

 

  (d) To their knowledge, all of the Collateral is valid and enforceable, and no
part of the Collateral has been judged invalid or unenforceable, in whole or in
part, and no claim has been made in writing that any part of the Collateral
violates the rights of any third party;

 

  (e) Grantors shall protect, defend and maintain the validity and
enforceability of the Collateral;

 

  (f) Grantors shall take such further actions as Noteholders may reasonably
request from time to time to perfect or continue the perfection of Noteholders’
interest in the Collateral;

 

  (g) This Agreement creates, and in the case of after acquired Collateral this
Agreement will create, at the time Grantors first have rights in such after
acquired Collateral and Noteholders have taken all actions required for
perfection, in favor of Noteholders, a valid and perfected first priority
security interest and collateral assignment in the Collateral in the United
States securing the payment and performance of the obligations evidenced by the
Notes;

 

  (h) To its knowledge, except for, and upon, the filing of UCC financing
statements, or other notice filings or notations in appropriate filing offices,
if necessary to perfect the security interests created hereunder, no
authorization, approval or other action by, and no notice to or filing with, any
U.S. governmental authority or U.S. regulatory body is required either (a) for
the grant by Grantors of the security interest granted hereby, or for the
execution, delivery or performance of this Agreement by Grantors in the U.S. or
(b) for the perfection in the United States or the exercise by Noteholders of
their rights and remedies thereunder;

 

1



--------------------------------------------------------------------------------

  (i) All information heretofore, herein or hereafter supplied to Noteholders by
or on behalf of Grantors with respect to the Collateral is true and correct in
all material respects; and

 

  (j) Grantors shall not enter into any agreement that would materially impair
or conflict with Grantors’ obligations hereunder without Noteholders’ prior
written consent, which consent shall not be unreasonably withheld. Except as
permitted under the Notes, Grantors shall not permit the inclusion in any
material contract to which it becomes a party of any provisions that could or
might in any way prevent the creation of a security interest in Grantors’ rights
and interest in any property included within the definition of the Collateral
acquired under such contracts.

4. Noteholders’ Rights. Noteholders shall have the right, but not the
obligation, to take, at Grantors’ sole expense, any actions that Grantors is
required under this Agreement to take but which Grantors fails to timely take,
after fifteen (15) days’ notice to Grantors. Grantors shall reimburse and
indemnify Noteholders for all reasonable costs and reasonable expenses incurred
in the reasonable exercise of its rights under this section 4.

5. Further Assurances; Attorney in Fact.

(a) On a continuing basis, Grantors will, upon reasonable request by
Noteholders, subject to any prior licenses, encumbrances and restrictions and
prospective licenses, make, execute, acknowledge and deliver, and file and
record in the proper filing and recording places in the United States, all such
instruments, including appropriate financing and continuation statements and
collateral agreement, and take all such action as may reasonably be requested by
Noteholders, to perfect Noteholders’ security interest in the Collateral and
otherwise to carry out the intent and purposes of this Agreement, or for
assuring and confirming to Noteholders the grant or perfection of a security
interest in all Collateral.

(b) Grantors appoint Noteholders as Grantors’ attorney-in-fact, with full
authority in the place and stead of Grantors and in the name of Grantors,
Noteholders or otherwise, from time to time in Noteholders’ discretion, upon
Grantors’ failure or inability to do so, to take any action and to execute any
instrument which Noteholders may deem reasonably necessary or advisable to
accomplish the purposes of this Agreement, including, to file, in its sole
discretion, one or more financing or continuation statements and amendments
thereto, or other notice filings or notations in appropriate filing offices,
relative to any of the Collateral, without notice to Grantors, with all
appropriate jurisdictions, as Noteholders deem appropriate, in order to perfect
or protect Noteholders’ interest in the Collateral.

6. Events of Default. The occurrence of an Event of Default under the Notes
shall constitute an Event of Default under this Agreement.

7. Remedies. Upon the occurrence and during the continuance of an Event of
Default, Noteholders shall have the right to exercise all the remedies of a
secured party under the Oregon Uniform Commercial Code. Grantors will pay any
expenses (including reasonable attorney’s fees) incurred by Noteholders in
connection with the exercise of any of Noteholders’ rights hereunder, including
without limitation any expense incurred in disposing of the Collateral in
accordance with the terms hereof. All of Noteholders’ rights and remedies with
respect to the Collateral shall be cumulative.

8. Indemnity. Grantors agree to defend, indemnify and hold harmless Noteholders
and its agents (each an “Indemnified Person”) against: (a) all obligations,
demands, claims, and liabilities (collectively, “Claims”) claimed or asserted by
any other party in connection with the transactions contemplated by this
Agreement, and (b) all losses or expenses in any way suffered, incurred, or paid
by Noteholders as a result of or in any way arising out of, following or
consequential to transactions between Noteholders and Grantors, under this
Agreement (including without limitation, reasonable attorney’s fees and
reasonable expenses), except for Claims and/or losses arising from or out of an
Indemnified Person’s gross negligence or willful misconduct.

 

2



--------------------------------------------------------------------------------

9. Termination. At such time as Grantors shall completely repay the Notes and
any other obligations under the Notes, secured hereunder, Noteholders shall
execute and deliver to Grantors all releases, terminations, and other
instruments as may be necessary or proper to release the security interest
hereunder.

10. Course of Dealing. No course of dealing, nor any failure to exercise, nor
any delay in exercising any right, power or privilege hereunder shall operate as
a waiver thereof.

11. Amendments. This Agreement may be amended only by a written instrument
signed by both parties hereto.

12. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original but all of which together shall
constitute the same instrument.

13. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of California.

GRANTORS AND NOTEHOLDERS EACH HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO A JURY
TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF ANY OF THE
LOAN DOCUMENTS OR ANY OF THE TRANSACTIONS CONTEMPLATED THEREIN, INCLUDING
CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR
STATUTORY CLAIMS. EACH PARTY RECOGNIZES AND AGREES THAT THE FOREGOING WAIVER
CONSTITUTES A MATERIAL INDUCEMENT FOR IT TO ENTER INTO THIS AGREEMENT. EACH
PARTY REPRESENTS AND WARRANTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS LEGAL
COUNSEL AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS
FOLLOWING CONSULTATION WITH LEGAL COUNSEL.

14. Confidentiality. In handling any confidential information, Noteholders shall
exercise the same degree of care that they exercise for their own proprietary
information, but disclosure of information may be made: (i) to Noteholders or
affiliates in connection with their present or prospective business relations
with Grantors; (ii) to prospective transferees or purchasers of any interest in
the Notes (provided, however, Noteholders shall use commercially reasonable
efforts to obtain such prospective transferee’s or purchaser’s agreement to the
terms of this provision); (iii) as required by law, regulation, subpoena, or
other order, (iv) as required in connection with Noteholders’ examination or
audit; and (v) as Noteholders consider appropriate in exercising remedies under
this Agreement. Confidential information does not include information that
either: (a) is in the public domain or in Noteholders’ possession when disclosed
to Noteholders, or becomes part of the public domain after disclosure to
Noteholders through no fault of Noteholders; or (b) is disclosed to Noteholders
by a third party, if Noteholders reasonably do not know that the third party is
prohibited from disclosing the information.

 

3



--------------------------------------------------------------------------------

Agreed, as of the date first set forth above:

Grantors:

Bioject Medical Technologies Inc.

 

By:  

/s/ Mark Logomasini

Name:     Mark Logomasini Title:     President and Chief Executive Officer

Bioject Inc.

 

By:  

/s/ Mark Logomasini

Name:     Mark Logomasini Title:     President and Chief Executive Officer

Mark A Logomasini & Associates, Inc. SEP Fund

 

/s/ Mark Logomasini

Address: 26212 Dimension Drive, Suite 260 Lake Forest, CA 92630

Amir Ness

 

/s/ Amir Ness

Address:

 

4